TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 26, 2014



                                       NO. 03-14-00540-CV


                       James A. Davis and Veronica L. Davis, Appellants

                                                  v.

                    State Farm Lloyds Texas and Gerald Krouse, Appellees




        APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
APPEAL DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE FIELD


This is an appeal from the order signed by the trial court on October 25, 2013 denying appellants’

motion to transfer venue. Having reviewed the record, it appears that the Court lacks jurisdiction

over the appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. In construing

the notice of appeal as a petition for writ of mandamus, the petition is denied. Because appellants

are indigent and unable to pay costs, no adjudication of costs is made.